By Chapter 61, 1st and 2nd Called Sessions Thirty-seventh Legislature page 233, the law making possession of equipment for the manufacture of liquor an offense was repealed. At the time the original opinion was prepared the amendment in question was not in effect, and our attention had not been called to its effect upon pending cases charging such offense. Under authority of Cox v. State, No. 6423, 90 Tex.Crim. Rep.; and other cases recently decided, the motion for rehearing is granted, judgment of affirmance is set aside, and the judgment of the trial court is reversed, and prosecution ordered dismissed.
Dismissed.